Citation Nr: 1612651	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-38 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.
 
In April 2011, the Veteran testified at a hearing at the Little Rock RO before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing has been associated with the Veteran's claims folder.

This claim was before the Board in January 2014, at which time the Board remanded it for additional development.  As will be explained in greater detail below, the requested development has not been completed, and the claim must be remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2014, the Board remanded the Veteran's claim in order to obtain an addendum opinion from the examiner who performed the December 2009 VA examination.  Among other development, the Board requested that the examiner provide an opinion as to whether the Veteran's scoliosis noted during service constituted a congenital disorder and, if so, whether it underwent an increase in severity as a result of her service.
In December 2015, an addendum opinion was obtained.  There being an absence of any injury as would produce scoliosis, the examiner concluded the scoliosis was congenital in nature, but the examiner failed to address whether the congenital scoliosis was aggravated (i.e., whether the congenital disorder underwent a permanent increase in severity beyond the natural progression of the disorder) during her military service.  

Because the December 2015 addendum opinion does not address aggravation, another opinion should be obtained that addresses whether her congenital scoliosis was aggravated beyond its natural progression by her military service.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the December 2015 VA opinion from a person with appropriate expertise.  The claims file must be made available to, and reviewed by, the opinion provider who should note any in-service back complaints, and address whether the Veteran's congenital scoliosis was aggravated by her military service (i.e., whether the congenital disorder underwent a permanent increase in severity beyond the natural progression of the disorder).

The rationale for all opinions expressed should be provided.  If it is not possible to provide the requested opinion(s) without resort to speculation, the examiner must provide the basis for that conclusion.  

If it is necessary to examine the Veteran to obtain the requested opinion, that should be arranged.  

2.  Thereafter, re-adjudicate the issue on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

